DETAILED ACTION
This communication is in response to the claims filed on 08/11/2021.
Application No: 16/943,565
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance 
Claims 2-9, 11-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The reason for allowance is that the prior arts of record fail to teach the limitations along with preamble as a whole claim. The limitations recited in the independent claims comprise a particular combination of elements, functions and preamble, which are neither taught nor-suggested by the prior arts as a whole claim. 
 

The representative claim 2 distinguish features are underlined and summarized below:
 An apparatus for a command center, the apparatus being configured to teleoperate a transportation vehicle, the apparatus comprising:
one or more interfaces for communicating with one or more transportation vehicles; and a control module to:
receive input data from the transportation vehicle;
estimate a current uplink delay based on the input data from the transportation
vehicle;

determine control information for the transportation vehicle to at least partly
compensate the estimated downlink and uplink delay; and
transmit the control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control information for a future time point to at least partly compensate the estimated downlink and uplink delay,
wherein the control information comprises at least one time stamp as time reference for the control information, and
wherein the determining of the control information comprises determining different control information for at least two different future time points to enable time interpolation or extrapolation of the control information at the transportation vehicle for at least partly compensating the downlink delay.	
 

The representative claim 3 distinguish features are underlined and summarized below:
An apparatus for a transportation vehicle to be teleoperated
by a command center, the apparatus comprising:
one or more interfaces for communicating with the command center; and
a control module to: 
transmit input data to the command center;
receive control information for teleoperating the transportation vehicle from the

determine a delay compensation for the control information based on the time
stamp to obtain delay compensated control information; and
apply the delay compensated control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control information for a future time point to at least partly compensate the estimated downlink and uplink delay,
wherein the control information comprises at least one time stamp as time reference for the control information, and
wherein the control information comprises at least two time stamps and wherein the determining of the delay compensation comprises interpolating or extrapolating the control information based on the at least two time stamps to an application time point of the control.



The representative claim 4 distinguish features are underlined and summarized below:
 A method for a command center to teleoperate a transportation vehicle, the method comprising:
receiving input data from the transportation vehicle;
estimating a current uplink delay based on the input data from the transportation vehicle;
determining an estimated downlink and uplink delay based on the input data and the estimated current uplink delay;
determining control information for the transportation vehicle to at least partly compensate the estimated downlink and uplink delay; and
transmitting the control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control
information for a future time point to at least partly compensate the estimated downlink and uplink delay and wherein the control information comprises at least one time stamp as time reference for the control information, and
wherein the determining of the control information comprises determining different control information for at least two different future time points to enable time interpolation or extrapolation of the control information at the transportation vehicle for at least partly compensating the downlink delay.
 

The representative claim 12 distinguish features are underlined and summarized below:
A method for a transportation vehicle to be teleoperated by a
command center, the method comprising:
transmitting input data to the command center;
receiving control information for teleoperating the transportation vehicle from the control center, the control information comprising at least on time stamp of a predefined time clock;
determining a delay compensation for the control information based on the time stamp to obtain delay compensated control information; and
applying the delay compensated control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control
information for a future time point to at least partly compensate the estimated downlink and uplink delay,
wherein the control information comprises at least one time stamp as time reference for the control information, wherein the control information comprises at least two time stamps, and
wherein the determining of the delay compensation comprises interpolating or
extrapolating the control information based on the at least two time stamps to an application time point of the control information.


Applicant's independent claim 2 comprises a particular combination of underlined features in combination with other recited limitations, which are neither taught nor-suggested by the prior arts as a whole claim. 
Similarly other independent claims 3, 4 and 12 comprises a particular combination of underlined features in combination with other recited limitations with analogous wording, which are neither taught nor-suggested by the prior arts as a whole claim.
Dependent claims are deemed allowable for the same reasons as corresponding independent claims.
 

Prior Art References 
The closest combined references of ZHU, CALABUIG and Jeremy teach following:
ZHU (US 20190168769 A1) teaches that a steering control delay is measured, where the steering delay represents the delay between the time of issuing a steering control command and the time of a response from one or more wheels of an autonomous vehicle. A speed control delay is measured between the time of issuing a speed control command and the time of a response from one or more wheels of the autonomous vehicle or the time of supplying pressure to the gas pedal or brake pedal. In response to a given route subsequently, an overall system delay is determined based on the steering control delay and the speed control delay using a predetermined algorithm. Planning and control data is generated in view of the system delay for operating the autonomous vehicle.
 
CALABUIG (US 20170230803 A1) teaches a method for supporting vehicular communications in a cellular network includes analyzing whether an incoming message is a vehicle data message or a base station control message. In the case that the incoming message is a base station control message of a specific base station: updating and/or storing the network operating parameters of the specific base station for controlling a transmission of selected vehicle data messages to the specific base station. In the case that the incoming message is a vehicle data message of a sending vehicle, determining at least one destination vehicle out of a provided and/or stored list of registered vehicles participating in the vehicular communication. The method also includes transmitting the vehicle data message to the at least one destination vehicle dependent on the at least one operating parameter of a respective receiving base station the at least one destination vehicle is connected to. 

Jeremy (US 9094929 B2) teaches an improved network event tagging for mobile communications. By way of example, a mobile network can be configured to take periodic geographic positions of a mobile terminal operating within the mobile network. Network events occurring between the periodic geographic positions, otherwise partially unknown in can be estimated by referencing topographical information and estimating a route of travel of the mobile device. Estimated speed of the mobile device can be utilized to place the mobile device on a road network, cycling route, pedestrian walkway, or the like, and refine the estimated position of the mobile device at the time of the network event. Such estimates can be refined from traffic information or other real-time travel data. An estimated position of the mobile device can be output as an approximation of the network event to facilitate event modeling for the mobile network.

 	However cited references, alone or in any combination, neither discloses nor fairly suggests combination of features specifically listed above and/or underlined, in particular, 
determine control information for the transportation vehicle to at least partly
compensate the estimated downlink and uplink delay; and
transmit the control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control information for a future time point to at least partly compensate the estimated downlink and uplink delay,
wherein the control information comprises at least one time stamp as time reference for the control information, and
wherein the determining of the control information comprises determining different control information for at least two different future time points to enable time interpolation or extrapolation of the control information at the transportation vehicle for at least partly compensating the downlink delay.	
 

ZHU teaches that a steering control delay is measured, where the steering delay represents the delay between the time of issuing a steering control command and the time of a response from one or more wheels of an autonomous vehicle; but ZHU failed to teach one or more limitations including, 
determine control information for the transportation vehicle to at least partly
compensate the estimated downlink and uplink delay; and
transmit the control information to the transportation vehicle,
wherein the determining of the control information comprises determining the control information for a future time point to at least partly compensate the estimated downlink and uplink delay,
wherein the control information comprises at least one time stamp as time reference for the control information, and
wherein the determining of the control information comprises determining different control information for at least two different future time points to enable time interpolation or extrapolation of the control information at the transportation vehicle for at least partly compensating the downlink delay.	


CALABUIG and Jeremy alone or in combination failed to cure the deficiency of ZHU.

	 Thus, the cited references, alone or in combination, fail to disclose or suggest each of the elements recited by the independent claims.


The present invention provides an improved method for a command center to teleoperate a transportation vehicle. To enable an autonomous or semi-autonomous driving of transportation vehicles, transportation vehicles are expected to use Vehicle-to-Vehicle-communication (V2V) and Vehicle-to-Network (V2N) communication, e.g., to coordinate driving maneuvers and/or to receive tele-operated driving (ToD) instructions.
The main concept of ToD is an automated vehicle (AV) remotely driven by a control/command center (CC). CC and AV may be far away from each other. They are connected via a radio communication system (e.g., 4th, 5th Generation mobile communication systems (4G, 5G)) and its backhaul. Therefore, a certain end-to-end (E2E) delay is to be expected. The CC controls the automated vehicle (AV) via remote control, directly or indirectly. In indirect control, a proposed path (trajectory) is sent to the AV, whereas in direct control the CC directly controls one or more actuators of the AV. In both cases, the E2E delay from the CC to the AV may be considered when the CC is planning a path for the transportation vehicle or when steering the transportation vehicle. Further, in some scenarios, the amount of controlled latency added at a first time point is different than the amount of controlled latency added at a second time point. 
Therefore, there is a demand for an improved concept for communication in ToD. It is a finding of disclosed embodiments that a prediction of communication delays for ToD can be carried out based on accordingly communicated information. Respective control information can then be determined which at least partly compensates the delays or latency. Further, by determining the downlink delay and the uplink delay at the control center the control information can be provided in a way that allows compensation of the delay at the transportation vehicle.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.


Conclusion
Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submission should be clearly labeled "Comments onStatement of Reasons for Allowance." 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mahendra Patel whose telephone number is (571)270-7499. The examiner can normally be reached on 9:30 AM to 5:30 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on (571) 272-779. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be 

/MAHENDRA R PATEL/Primary Examiner, Art Unit 2645